NOT FOR PUBLICATION WITHOUT THE
                    APPROVAL OF THE APPELLATE DIVISION
 This opinion shall not "constitute precedent or be binding upon any court."
  Although it is posted on the internet, this opinion is binding only on the
    parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4164-15T1

PARKE BANK,

      Plaintiff-Respondent,

v.

2820 MT. EPHRAIM AVENUE, LLC,
HADDON FARMERS MARKET, LLC,
LSQ BEVERAGE CO., INC.,
ANTHONY CALZARETTO, WILLIAM
EPP, JOHN DINASO and
KEITH LUDWICK, jointly and
severally,

      Defendants,

and

JOHN CALZARETTO,

     Defendant-Appellant.
________________________________

           Submitted September 14, 2017 – Decided October 12, 2017

           Before Judges Nugent and Currier.

           On appeal from Superior Court of New Jersey,
           Law Division, Camden County, Docket No. L-
           3553-14.

           John Calzaretto, appellant pro se.
            Dembo, Brown & Burns, LLP, attorneys for
            respondent (Kyle Eingorn, of counsel and on
            the brief).

PER CURIAM

     Following      the   primary   obligor's   default      on   a   $3,750,000

commercial mortgage modification note to plaintiff, Parke Bank,

the bank obtained judgments against defendant John Calzaretto, a

guarantor, and others.        Defendant appeals from an April 15, 2016

"Order for Payments out of Income."          He argues the order violated

statutory restrictions on the extent to which a judgment creditor

can execute on a limited liability company member's transferrable

interest and also violates the statutory limitations on wage,

earnings,    and    salary   garnishments.      The   bank    disputes     these

contentions.       We are unable to discern from the record the basis

for the trial court's order.           For that reason, we reverse and

remand for further proceedings.

     After the bank obtained a default judgment against defendant,

it conducted discovery to determine defendant's assets and then

filed a motion entitled "Notice of Motion for an Order for Payments

out of Income."       Neither the notice of motion nor the supporting

certification cited the statutory or other authority under which

the bank was proceeding.       According to the transmittal letter and

notice of motion, the bank intended to rely on a supporting

certification.

                                      2                                  A-4164-15T1
      In   the     supporting       certification,       filed       by   the    bank's

attorney, the bank asserted "[d]efendant . . . is the sole owner

of    Calzaretto    &        Company,    LLC,    which   had     gross     income      of

$458,916.00,      which       amounts    to     $38,243.00     per    month."        The

certification further states defendant held interests in three

other LLCs "from which he claims to have had $171,571.00 in non-

passive income, which equates to $14,297.58 per month."                     According

to the certification, "the [b]ank is entitled to 10% of the gross

income of [defendant] which as set forth in his [t]ax [r]eturn is

the   monthly     sum    of    [f]ifty-[t]wo      [t]housand     [f]ive     [h]undred

[f]orty [d]ollars and 58/100 ($52,540.58)."1

      Defendant,        an    attorney    and    certified     public     accountant,

pointed out that the bank's certification referenced Calzaretto &

Company, LLC's gross receipts, ignored its expenses, ignored the

company's loss for the income tax year in question, and simply

attributed receipts of gross income to defendant.                    Defendant noted

the same alleged deficiencies in the bank's assertions concerning

the    other     LLCs.         Defendant      attached   a     schedule     allegedly

summarizing his income by activity as per his 2014 tax return.                         He

claimed the schedule demonstrated he suffered an aggregate loss



1
    The reference to ten percent is apparently a reference to
N.J.S.A. 2A:17-56, entitled "[l]imitation on amount specified in
execution."

                                           3                                    A-4164-15T1
for the 2014 tax year, "and therefore under both Federal law at

15 U.S.C.A. § 1573 and New Jersey State law at N.J.S.A. 2A:17-56,

[defendant] is not required to make payments out of income."

     During   oral      argument   on   the     bank's   motion,   the     parties

reiterated and, to some extent, amplified their positions.                       The

court then issued a short oral opinion from the bench.

     In its opinion, the court noted that the debt had been

longstanding, a fact the court considered.               The court implied the

amount defendant owed was undisputed and acknowledged defendant's

arguments concerning "the LLC law."               After doing so, the court

concluded: "But, the bottom line is that the judgment is against

the individual in regards to that."             The court then indicated it

was going to enter the order for payment of income, but would

reduce the monthly payment to $4,800 "in regard[] to some of the

defense's discretion in the income and also taking in account the

expenses of the office."        The court entered a memorializing order

and defendant filed this appeal.

     When entering orders appealable as of right, trial courts

must issue opinions.         Rule 1:7-4 mandates that a trial court, "by

an opinion or memorandum decision, either written or oral, find

the facts and state its conclusions of law thereon . . . on every

motion   decided   by    a   written    order    that    is   appealable    as    of

right[.]"   The trial court must clearly state its factual findings

                                        4                                  A-4164-15T1
and correlate them with relevant legal conclusions so the parties

and appellate courts may be informed of the rationale underlying

the decision.       Monte v. Monte, 212 N.J. Super. 557, 564-65 (App.

Div. 1986).      "In the absence of reasons, we are left to conjecture

as to what the judge may have had in mind."                    Salch v. Salch, 240
N.J. Super. 441, 443 (App. Div. 1990).                   Here, we are unable to

discern from the trial court's opinion the precise factual findings

underlying its legal conclusions.

      N.J.S.A. 42:2C-43 restricts execution by a judgment creditor

on a limited liability company member's transferrable interest.

The statute declares the creditor "may charge the transferrable

interest of the member with payment of the unsatisfied amount of

the judgment with interest."           The statute further declares that a

judgment creditor "shall have no right under 42:2C-1 et seq. or

any other State law to interfere with the management or force

dissolution of a limited liability company or to seek an order of

the   court   requiring        a   foreclosure    sale    of    the   transferrable

interest."       Ibid.

      In   the    case    before     us,   defendant      contended       the    bank's

application      and     the   erroneous       assertions      in   its   supporting

certification violated N.J.S.A. 42:2C-43.                We cannot discern from

the trial court's opinion where it addressed this argument or why

it deemed the gross revenues of four limited liability companies

                                           5                                    A-4164-15T1
to be defendant's individual gross income. If the court determined

either that the form of the LLCs should be disregarded or the

entities' operating expenses should be ignored, its reasons for

making such determinations are not clear. Similarly, we are unable

to determine from the record the basis for the order of $4800 per

month.

     The bank argues "[t]he reality is that the value of the

companies . . . is in the income derived from [defendant's] work

and not in the assets of the companies; as such, the [b]ank has

not sought foreclosure of a management role because it would reduce

the companies' income and in turn reduce the amount the [b]ank can

charge."   The bank further argues there is nothing about the trial

court's decision inconsistent with N.J.S.A. 42:2C-43, which by its

own terms permits a court order charging the transferrable interest

of a limited liability member.

     The bank also argues that N.J.S.A. 2A:17-56, which permits

execution by a judgment creditor not to exceed ten percent of

"wages, debts, earnings, salary, income from trust funds or profits

due and owing, or which may thereafter become due and owing to a

judgment debtor," authorizes execution on a debtor's gross income

rather than net profit.

     In a footnote, the bank repeats a previous assertion that

during asset discovery, defendant did not produce his jointly

                                 6                          A-4164-15T1
filed income tax return, but instead produced a return he prepared

solely for the purposes of the asset deposition. The bank contends

defendant refused to produce his actual tax return because he was

attempting to conceal exorbitant rents his LLCs paid to his wife.

The   bank   apparently   makes   this   accusation   to   underscore   the

propriety of the trial court's decision.

      To the extent the arguments the parties now make on appeal

were developed before the trial court, the trial court did not

appear to address them in its opinion.       If the trial court ordered

defendant to produce his income tax returns, and if he arbitrarily

refused to comply with the court's order, then the trial court can

consider defendant's recalcitrance in fashioning an appropriate

remedy.      Defendant has no right to disregard or only partially

comply with a trial court's order.            That is not to suggest

defendant did so here.       This is simply one more aspect of the

record that has not been properly developed, either before the

trial court or on appeal.

      For the foregoing reasons, we reverse the trial court's order

and remand for further proceedings.           The trial court, in its

discretion, may decide to permit additional discovery so that a

proper record can be developed.          If necessary, the trial court

should conduct a hearing to resolve factual disputes material to

the parties' respective contentions.        This opinion should not be

                                     7                             A-4164-15T1
construed as either requiring or restricting additional discovery,

or as suggesting the motion's outcome.   We leave these issues to

the trial court's sound discretion.

     Reversed and remanded.   We do not retain jurisdiction.




                                8                          A-4164-15T1